DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Applicant argues Kuriyama fails to discloses “a gap exists between an end of the embedded portion and the end of the anode body” as now required by independent claim.  Specifically, applicant argues that as Kuriyama has two embedded anode leads there will not be a gap between an end of the embedded portion and the end of the anode body rather there will be a space between the two embedded portions.
The examiner disagrees with applicant.  While the examiner agrees there will be a space between the two embedded portions, the examiner also notes there is also a gap between the embedded portions and the end surfaces (i.e. the embedded portion does not extend to the opposite end surface and thus a gap will be present).
Secondly, applicant argues Shin is silent to the cathode being planar and merely contemplates that the negative terminal electrode is electrically connected to the capacitor body by an electrical connection unit disposed between the negative electrode terminal and the capacitor body whereas the current application has a second anode termination that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead.  Applicant further argues neither reference alone nor in combination discloses “wherein a first anode lead is embedded in the anode body that includes the first exposed anode lead portion and an embedded portion, further comprising a second anode lead that includes the second exposed anode lead portion, wherein the second anode lead is connected to an end of the anode body, wherein a gap exists between an end of the embedded portion and the end of the anode body”.
The examiner disagrees with applicant.  Firstly, cathode termination 20 of Shin is clearly seen to be planar in fig. 1 and fig. 1 of Shin clearly shows a first anode termination connected to a first anode lead exposed from a first end surface and a second anode termination spaced apart from the first anode termination and connected to a second anode lead exposed from a second end surface.  Djebara discloses the anode lead of the capacitor is a two part structure (30/40 – fig. 1-3).  One of ordinary skill in the art would have applied the teachings of Shin with the capacitor of Djebara (i.e. form a second anode lead structure (elements 30/40) extending from the second end surface (see present office action figure 1 (POA1) below for rendering of combination of anode leads) and have a three termination structure with planar cathode termination between two separate anode terminations) to obtain a capacitor with a reduced inductance.

    PNG
    media_image1.png
    449
    238
    media_image1.png
    Greyscale

Figure 1: Rendering of anode lead structure of Djebara ‘277 formed on both end surfaces as taught by Shin ‘970

Applicant further argues Kuriyama has not recognized impedance as a result-effective variable as Kuriyama fails to provide a numerical input with a recognized output as is required by the MPEP 2144.05 to support an assertion that it would have been obvious to try.
The examiner disagrees with applicant.  The examiner did not use “obvious to try” rationale.  The examiner has noted that Kuriyama teaches that impedance is a result effective variable, particularly for ensuring low ESL and thus good noise cancellation property at a high frequency range and for supplying power with high responsiveness ([0065]).  As impedance has been shown to be a result, effective variable and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05 II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation.  All claims stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein a continuous anode lead extends through the first end and the second end of the capacitor element, thereby defining the first exposed anode lead portion and the second exposed anode lead portion” which contradicts claim 1 from which it depends as claim 1 requires a gap exists between an end of the embedded portion and the end of the anode body.  As claim 16 is contradictory, it will not be treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 & 17-19 is/are rejected under 35 (a)(1)U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 2007/0188982).
In regards to claim 1, Kuriyama ‘982 discloses
A solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body (1 – fig. 1-2; [0048]), a dielectric ([0048]) that overlies the anode body, and a solid electrolyte ([0048]) that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer ([0048]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (seen in fig. 1-2); 
a first exposed anode lead (21A – fig. 1-2; [0047]) portion extending from the first end of the capacitor element; 
a first anode termination (3A – fig. 1-2; [0047]) that is electrically connected to the first exposed anode lead portion; 
a second exposed anode lead portion (21B – fig. 1-2; [0047]) extending from the second end of the capacitor element; 
a second anode termination (3B – fig. 1-2; [0047]) that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and 
a planar cathode termination (60 – fig. 1-2; [0054]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte;
wherein a first anode lead is embedded in the anode body that includes the first exposed anode lead portion and an embedded portion (seen in fig. 1), further comprising a second anode lead that includes the second exposed anode lead portion (fig. 1), wherein the second anode lead is connected to an end of the anode body (fig. 1; [0052] – connected to the end of anode body by at least element 7), wherein a gap exists between an end of the embedded portion and the end of the anode body (fig. 1).  

In regards to claim 2, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is generally parallel with a lower surface of the capacitor element (fig. 1-2).  

In regards to claim 3, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the first anode termination, the second anode termination, or both include a planar portion that is substantially in the same plane as the cathode termination (fig. 1).  

In regards to claim 4, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the cathode termination is generally parallel with a lower surface of the capacitor element (fig. 1).  

In regards to claim 5, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum and the dielectric includes tantalum pentoxide ([0084] & [0062] – when Ta is used as anode, anodization will form tantalum pentoxide).  

In regards to claim 17, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 1, further comprising a housing (80 fig. 1; [0047]) that encloses the capacitor element and leaves exposed at least a lower surface of the cathode termination (fig. 1).  

In regards to claim 18, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 17, further comprising the housing that encloses the capacitor element and  leaves exposed at least a lower surface of the first anode termination, the second anode termination, or both (fig. 1).  

In regards to claim 19, Kuriyama ‘982 discloses
The solid electrolytic capacitor of claim 18, where the exposed lower surface of the cathode termination is generally in the same plane as the exposed lower surface of the first anode termination, the second anode termination, or both (fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama ‘982.
In regards to claim 20,
Kuriyama ‘982 fails to explicitly disclose wherein the capacitor exhibits an impedance of about 1 ohm or less over a frequency range of from about 1 kHz to about 100 MHz.  However, Kuriyama ‘982 discloses that the impedance is a result effective variable, particularly for ensuring low ESL and thus good noise cancellation property at a high frequency range and for supplying power with high responsiveness ([0065]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits an impedance of about 1 ohm or less over a frequency range of from about 1 kHz to about 100 MHz in order ensure low ESL allowing for good noise cancellation property at a high frequency range and for supplying power with high responsiveness, as taught by Kuriyama ‘982.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama ‘982 in view of Masuda et al. (US 2003/0053286).
In regards to claim 21,
Kuriyama ‘982 fails to explicitly disclose wherein the solid electrolytic capacitor exhibits about 40 dB or more of attenuation (S21 parameter) over a frequency range of from about 0.1 MHz to about 500 MHz.  

However, Masuda ‘286 discloses that the attenuation (S21 parameter) is a result effective variable, particularly for ensuring excellent characteristics as a power decoupling device for high-speed digital circuits ([0051]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits about 40 dB or more of attenuation (S21 parameter) over a frequency range of from about 0.1 MHz to about 500 MHz in order ensure excellent characteristics as a power decoupling device for high-speed digital circuits, as taught by Masuda ‘286.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 22,
Kuriyama ‘982 fails to explicitly disclose wherein the solid electrolytic capacitor exhibits about 20 dB or more of attenuation (S21 parameter) over a frequency range of from about 500 MHz to about 10 GHz.  

However, Masuda ‘286 discloses that the attenuation (S21 parameter)  is a result effective variable, particularly for ensuring excellent characteristics as a power decoupling device for high-speed digital circuits ([0051]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kuriyama ‘982 such that the solid electrolytic capacitor exhibits about 20 dB or more of attenuation (S21 parameter) over a frequency range of from about 500 MHz to about 10 GHz in order ensure excellent characteristics as a power decoupling device for high-speed digital circuits, as taught by Masuda ‘286.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 1, 6-9, & 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2015/0055277) in view of Shin et al. (US 2016/0012970).
In regards to claim 1,
Djebara ‘277 discloses a solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body ([0026]), a dielectric that overlies the anode body ([0032]), and a solid electrolyte that overlies the dielectric ([0039]), wherein the solid electrolyte includes a conductive polymer ([0039]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (fig. 1-3); 
a first exposed anode lead portion (30a and/or 40 – fig. 1-3; [0029] & [0069]) extending from the first end of the capacitor element; 
a first anode termination (35 – fig. 4; [0072]) that is electrically connected to the first exposed anode lead portion;
a second exposed anode lead portion (40 – fig. 1; [0069]) extending from the capacitor element (fig. 1) 
a cathode termination (44 – fig. 4; [0071]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte; wherein a first anode lead (30 – fig. 3; [0029]) is embedded in the anode body that includes the first exposed anode lead portion (30a – fig. 1) and an embedded portion (seen in fig. 1 & 3), further comprising a second anode lead (40 – fig. 1; [0069]) that includes the second exposed anode lead portion (fig. 1), wherein the second anode lead is connected to an end of the anode body (fig. 1; [0070]), wherein a gap exists between an end of the embedded portion and the end of the anode body (fig. 1).  Djebara ‘277 fails to explicitly disclose the second exposed anode lead portion extending from the second end of the capacitor element; a second anode termination that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and a planar cathode termination.

Shin ‘970 discloses a solid electrolytic capacitor comprising: 
a capacitor element comprising a sintered anode body ([0032]), a dielectric ([0033]) that overlies the anode body, and a solid electrolyte ([0033]) that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer ([0033]), wherein the capacitor element defines opposing first and second ends and opposing upper and lower surfaces (fig. 1-2); 
a first exposed anode lead portion (11 – fig. 1-2; [0027]) extending from the first end of the capacitor element; 
a first anode termination (31 – fig. 1-2; [0027]) that is electrically connected to the first exposed anode lead portion; 
a second exposed anode lead portion (12 – fig. 1-2; [0027]) extending from the second end of the capacitor element; 
a second anode termination (32 – fig. 1-2; [0027]) that is spaced apart from the first anode termination and electrically connected to the second exposed anode lead portion; and 
a planar cathode termination (20 – fig. 1-2; [0027]) that is positioned adjacent to the lower surface of the capacitor element and electrically connected to the solid electrolyte.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘277 to have a second anode lead structure (i.e. element 30/40) extending from the second end surface (see POA1 above) and have a three termination structure as taught by Shin ‘970 to obtain a capacitor with a reduced inductance.

In regards to claim 6,
Djebara ‘277 further discloses wherein the solid electrolyte contains at least one layer formed from a dispersion of conductive polymer particles ([0053]).  

In regards to claim 7,
Djebara ‘277 further discloses wherein the conductive polymer includes poly(3,4-ethylenedioxythiophene), or a derivative thereof ([0046]).  

In regards to claim 8,
Djebara ‘277 further discloses wherein the anode body is formed from a valve metal powder having a specific charge of from about 5,000 to about 100,000 µF*V/g ([0026]).  

In regards to claim 9,
Djebara ‘277 further discloses wherein the anode body is formed from a valve metal powder having a specific charge of from about 100,000 to about 600,000 µF*V/g ([0026]). 

In regards to claim 23,
Djebara ‘277 further discloses wherein the capacitor exhibits an ESR of about 800 mohms or less, as determined at an operating frequency of 100 kHz and temperature of 23°C ([0090]).

In regards to claim 24,
Djebara ‘277 further discloses wherein the gap is from about 0.2 millimeters to about 5 millimeters ([0095] – gap between end of anode lead and end of anode will be 30% of anode length (i.e. 0.3*4.15mm=1.245mm).
 
In regards to claim 25,
Djebara ‘277 further discloses wherein the capacitor has an anode length of from about 1.5 millimeters to about 6 millimeters ([0095]).
  
In regards to claim 26,
Djebara ‘277 further discloses wherein the gap is from about 0.5 millimeters to about 2 millimeters ([0095] – gap between end of anode lead and end of anode will be 30% of anode length (i.e. 0.3*4.15mm=1.245mm).
  
In regards to claim 27,
Djebara ‘277 further discloses wherein the capacitor has an anode length of from about 2 millimeters to about 5 millimeters ([0095]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848